Citation Nr: 9929667	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  93-08 305	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of an injury to the lumbosacral spine, 
currently evaluated 20 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from June 1978 to May 1988.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the RO in 
September 1991.  

In February 1995 and September 1997, the Board remanded the 
case to the RO for further development of the record.  



REMAND

In a September 1997 decision, the Board remanded the issue of 
an increased rating for the service-connected low back 
disability for further development to include an opinion 
regarding the currently severity of the condition.  
Consideration was to have been given to any loss of function 
due to decreased strength, speed, or endurance; and opinion 
regarding whether there were objective findings to support 
the veteran's complaints of constant pain.  In an August 1998 
examination report, the examiner concluded that it was 
difficult to determine the current severity of the veteran's 
longstanding back discomfort.  

As competent evidence is required to answer the question of 
the current severity of the veteran low back disability was 
not rendered, the Board cannot proceed with its review of the 
claim for increase.  Thus, this matter must be remanded 
again.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Inasmuch as appellate consideration of the issue regarding an 
increased rating for the veteran's low back disability is 
deferred, pending completion of the additional development 
described hereinbelow, consideration of the issue concerning 
a total compensation rating based on individual 
unemployability by the Board at this time would be premature; 
accordingly, appellate consideration of that issue is also 
deferred.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for a low 
back disability since February 1998.  The 
RO should request the veteran to furnish 
signed authorizations for release of any 
private medical records, if applicable.  
The RO should obtain all additional VA 
medical records and incorporate them into 
the claims folder.  

2.  The veteran should then be scheduled 
for an examination by an orthopedic 
specialist to determine the current 
severity of the service-connected back 
disorder.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  The 
examiner's report should fully set forth 
all current complaints and pertinent 
clinical findings, and should describe in 
detail the presence or absence and the 
extent of any functional loss due to the 
veteran's service-connected lumbosacral 
spine disability.  Consideration should 
be given to any loss due to reduced or 
excessive excursion, or due to decreased 
strength, speed, or endurance, as well as 
any functional loss due to absence of 
necessary structures, deformity, 
adhesion, or defective innervation.  In 
particular, the examiner should comment 
on any functional loss due to weakened 
movement, excess fatigability, 
incoordination, or pain on use, and 
should state whether any pain claimed by 
the appellant is supported by adequate 
pathology, e.g., muscle spasm, and is 
evidenced by his visible behavior, e.g., 
facial expression or wincing, on pressure 
or manipulation.  The examiner's inquiry 
in this regard should not be limited to 
muscles or nerves, but should include all 
structures pertinent to movement of the 
joint.  It is important for the 
examiner's report to include a 
description of the above factors that 
pertain to functional loss due to the 
service-connected disability that 
develops on use.  In addition, the 
examiner should express an opinion as to 
whether pain or other manifestations 
occurring during flare-ups or with 
repeated use could significantly limit 
functional ability of the affected part.  
The examiner should portray the degree of 
any additional range of motion loss due 
to pain on use or during flare-ups.  The 
examiner should be requested to provide a 
specific medical opinion as to whether 
the low back pain reported by the veteran 
is supported by adequate pathology and 
evidenced by the visible behavior of the 
veteran undertaking the various movements 
on examination, as required by 38 C.F.R. 
§ 4.40.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim for an 
increased rating for his lumbosacral 
spine disability, as well as his claim 
for a total compensation rating based on 
individual unemployability, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59.  If action taken remains adverse to 
the veteran, he and his accredited 
representative should be furnished a 
supplemental statement of the case 
concerning all evidence added to the 
record since the February 1997 
supplemental statement of the case, 
including the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and they should be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


